DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "metal oxide particles" in line 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites “lanolin (wool wax).”  This is indefinite because wool wax is the raw material obtained from sheep skin, and lanolin is only one of the components.  See Sengupta et al. (AJER, Vol 3, issue 7, pp. 33-43, 2014) at page 35, (“Wool wax itself is a complex mixture of naturally occurring esters of water, insoluble alcohols and higher fatty acids”); see also pages 39-40, describing steps for refining lanolin from wool wax.  It is unclear whether claim 10 is limited to purified lanolin or if the wax may be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 7-12, 17-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over El Achkar et al. (US Patent Pub. 2016/0303031) as evidenced by Millipore Sigma (Sigma-Aldrich, www.simaaldrich.com/US/en/product/sldrich/464309).
Claim 1 is drawn to a two-component sunscreen formulation containing a semifluorinated alkane and titanium dioxide and/or zinc oxide. The claim permits additional components, but they are optional. Applicant defines the claim term “semifluorinated alkane” (SFA) as “a linear or branched compound composed of at least one perfluorinated segment (F-segment) and at least one non-fluorinated hydrocarbon segment (H-segment).” See PGPub at paragraph 19.
El Achkar teaches a cosmetic composition containing free mineral UV-screening agent particles, organic UV-screening agents, and a fatty phase comprising oils. (Paragraphs 10, 12, 32-41.) El Achkar teaches that the fatty phase may include volatile and non-volatile oils. (Paragraphs 42-57.) El Achkar teaches that the volatile oil may be a volatile fluoro oil such as nonafluoromethoxybutane or perfluoromethylcyclopentane. (Paragraph 51.) Millipore Sigma is cited as evidence that nonafluoromethoxybutane is inherently a “semifluorinated alkane” as applicants define it; the compound has an F-segment that is nonafluorinated butyl and an H-segment that is unmodified methyl.  El Achkar teaches the volatile oil, squalene may be present at a concentration from 1% to 25% (paragraphs 52 and 57).  El Achkar teaches the composition may be is cast into small dishes (paragraph 226).  El Achkar teaches that the mineral UV-screening agent particles may be zinc oxide or titanium dioxide having a mean particle size of between 0.07 and 0.2 micron and are present between 0.1% and 40% by weight (Paragraphs 100-101, 116).  El Achkar teaches  El Achkar teaches the composition is 
The person of ordinary skill would have had a reasonable expectation of success in formulating a sunscreen by combining particles of titanium dioxide and/or zinc oxide with a fatty phase comprising nonafluoromethoxybutane, a SFA. This is so because el Achkar expressly suggests selecting titanium dioxide and/or zinc oxide as the mineral UV-screening agent and including nonafluoromethoxybutane as a volatile oil in the fatty phase. The person of ordinary skill in the art making this combination would have recognized that the resulting formulation would act as an effective sunscreen. See MPEP 2143, part (I)(A) (simple combination). In addition, it would have been obvious to select titanium dioxide and/or zinc oxide as the mineral UV-screening agent and to include nonafluoromethoxybutane as a volatile oil in the fatty phase because el Achkar expressly identifies these agents as useful components of sunscreen formulations. The person of ordinary skill in the art could simply have included these components in a sunscreen formulation using only routine methods and would have reasonably expected success in doing so. See MPEP 2143, part (I)(E) (“obvious to try”).
There is no evidence of secondary considerations on the record. The only example in the specification makes a few species of the claimed formulation and applies it to the skin, observing that the formulation is completely absorbed into the skin. (As-filed specification at 12-14.) Delivery of active agents to the deep layers of the skin is precisely what the person of ordinary skill in the art would have expected about SFA-containing formulations given the teachings of the prior art, as discussed below. Furthermore, the compositions tested in the working example contain 1-4 components not required in claim 1, so any surprising results are not commensurate in scope with that invention.

s 1-6, 13, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gunter et al. (US Patent Pub. 2018/0021434, disclosed by applicant) in view of Holloway et al. (US Patent Pub. 2006/0204458), as evidenced by Utkhede et al. (US Patent Pub. 2009/0104243).

Gunther teaches compositions for topical administration, for example admistration to skin, that contain semifluorinated alkanes (SFAs). (Abstract.) Gunther teaches that FSAs are capable of delivering drugs effectively to the deep dermal and hypodermal layers of the skin. (Paragraphs 20, 39, 41; claims 16 and 17.) Gunther teaches that SFAs are useful for delivering poorly water-soluble drug substances. (Paragraph 37.) Gunther contemplates including agents that relieve pain or itching caused by sunburn. (Paragraph 46.)  Gunther teaches SFA include F6H8, F4H5, and F6H10 and are present from about 5 to 95% (Paragraph 25 and 31).  Gunther teaches the composition may comprise antioxidants, such as tocopherol (paragraph 33).  Gunther teaches the composition comprises co-solvents such as isopropyl alcohol and ethanol (paragraph 32). 
Gunther does not teach including a metal oxide in his SFA-containing skin composition.
Holloway teaches a composition for administration to the skin (for example, a skin cream) that contains titanium dioxide as a physical sunblock at a concentration of 1% to about 20%. (Paragraphs 16, 50, 77.) Holloway teaches that it is desirable to deliver titanium oxide deep into the dermis and suggests including a dermal permeation enhancer to facilitate delivery. (Paragraphs 16, 50.) Holloway suggests adding an agent to improve the skin substantivity of the composition so it will not wash off. (Paragraph 78.) Utkhede is cited solely as evidence that Holloway’s titanium dioxide is water-insoluble. (Paragraph 601.)
The person of ordinary skill would have had a reasonable expectation of success in combining Gunther’s SFA-containing dermal-permeation-enhancing composition with Holloway’s titanium dioxide because Holloway teaches formulating titanium dioxide into a skin cream and explicitly contemplates .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,813,999 in view of Gunter et al. (US Patent Pub. 2018/0021434, disclosed by applicant) in view of Holloway et al. (US Patent Pub. 2006/0204458), as evidenced by Utkhede et al. (US Patent Pub. 2009/0104243). 
The ’999 patent claims a method for treating a disease or condition of the skin by topically delivering an active ingredient to the deep layers of the skin; the ’999 patent’s composition contains a semifluorinated alkane having a particular formula, an active ingredient, and other components. (Claim 1.) The ’999 patent claims treating, among other things, sunburn and minor burns. (Claim 1.) Because it claims a treatment method that applies a formulation to the skin, the ’999 patent necessarily anticipates that formulation because the method cannot be carried out by first reducing the formulation to practice.
The ’999 patent does not claim including titanium dioxide and/or zinc oxide as the active agent.
As discussed above, Gunther teaches compositions for topical administration, for example admistration to skin, that contain semifluorinated alkanes (SFAs). (Abstract.) Gunther teaches that FSAs are capable of delivering drugs effectively to the deep dermal and hypodermal layers of the skin. (Paragraphs 20, 39, 41; claims 16 and 17.) Gunther teaches that SFAs are useful for delivering poorly 
Holloway teaches a composition for administration to the skin (for example, a skin cream) that contains titanium dioxide as a physical sunblock. (Paragraphs 16, 50.) Holloway teaches that it is desirable to deliver titanium oxide deep into the dermis and suggests including a dermal permeation enhancer to facilitate delivery. (Paragraphs 16, 50.) Holloway suggests adding an agent to improve the skin substantivity of the composition so it will not wash off. (Paragraph 78.) Utkhede is cited solely as evidence that Holloway’s titanium dioxide is water-insoluble. (Paragraph 601.)
The person of ordinary skill would have had a reasonable expectation of success in adding Holloway’s titanium dioxide as the active agent in the ’999 patent’s topical pharmaceutical composition because Holloway teaches formulating titanium dioxide into a skin cream and explicitly contemplates combining titanium oxide with a dermal permeation enhancer. The skilled artisan would have been motivated to combine Holloway’s titanium dioxide with the ’999 patent’s SFA-containing cream because Gunther and the ’999 patent concur that SFAs facilitate the delivery of poorly water-soluble compounds to the dermis and hypodermis and Holloway teaches that delivery to these sites is desirable for an effective sunscreen.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5 and 6 of U.S. Patent No. 10,130,707 in view of Gunter et al. (US Patent Pub. 2018/0021434, disclosed by applicant) in view of Holloway et al. (US Patent Pub. 2006/0204458), as evidenced by Utkhede et al. (US Patent Pub. 2009/0104243). 
The ’707 patent claims a method for treating psoriasis by topically delivering an active ingredient to the deep layers of the skin; the ’707 patent’s composition contains a semifluorinated alkane having a particular formula, an immunosuppressant, and other components. (Claim 1.) The ’707 
The ’707 patent does not claim including titanium dioxide and/or zinc oxide as the active agent in its skin-treatment composition.
As discussed above, Gunther teaches compositions for topical administration, for example administration to skin, that contain semifluorinated alkanes (SFAs). (Abstract.) Gunther teaches that FSAs are capable of delivering drugs effectively to the deep dermal and hypodermal layers of the skin. (Paragraphs 20, 39, 41; claims 16 and 17.) Gunther teaches that SFAs are useful for delivering poorly water-soluble drug substances. (Paragraph 37.) Gunther contemplates including agents that relieve pain or itching caused by sunburn. (Paragraph 46.)
Holloway teaches a composition for administration to the skin (for example, a skin cream) that contains titanium dioxide as a physical sunblock. (Paragraphs 16, 50.) Holloway teaches that it is desirable to deliver titanium oxide deep into the dermis and suggests including a dermal permeation enhancer to facilitate delivery. (Paragraphs 16, 50.) Holloway suggests adding an agent to improve the skin substantivity of the composition so it will not wash off. (Paragraph 78.) Utkhede is cited solely as evidence that Holloway’s titanium dioxide is water-insoluble. (Paragraph 601.)
The person of ordinary skill would have had a reasonable expectation of success in substituting Holloway’s titanium dioxide for the immunosuppressant in the ’707 patent’s topical pharmaceutical composition because Holloway teaches formulating titanium dioxide into a skin cream and explicitly contemplates combining titanium oxide with a dermal permeation enhancer. The skilled artisan would have been motivated to combine Holloway’s titanium dioxide with the ’707 patent’s SFA-containing cream because Gunther and the ’707 patent concur that SFAs facilitate the delivery of poorly water-.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 9,770,508 in view of Gunter et al. (US Patent Pub. 2018/0021434, disclosed by applicant) in view of Holloway et al. (US Patent Pub. 2006/0204458), as evidenced by Utkhede et al. (US Patent Pub. 2009/0104243). 
The ’508 patent claims a composition comprising a semifluorinated alkane having a particular formula plus an omega-3 or omega-6 fatty acid. (Claim 1.) The ’508 patent claims treating a disease or condition in a patient by administering the composition topically to the skin. (Claim 16.)
The ’508 patent does not claim including titanium dioxide and/or zinc oxide as the active agent in its skin-treatment composition.
As discussed above, Gunther teaches compositions for topical administration, for example admistration to skin, that contain semifluorinated alkanes (SFAs). (Abstract.) Gunther teaches that FSAs are capable of delivering drugs effectively to the deep dermal and hypodermal layers of the skin. (Paragraphs 20, 39, 41; claims 16 and 17.) Gunther teaches that SFAs are useful for delivering poorly water-soluble drug substances. (Paragraph 37.) Gunther contemplates including agents that relieve pain or itching caused by sunburn. (Paragraph 46.)
Holloway teaches a composition for administration to the skin (for example, a skin cream) that contains titanium dioxide as a physical sunblock. (Paragraphs 16, 50.) Holloway teaches that it is desirable to deliver titanium oxide deep into the dermis and suggests including a dermal permeation enhancer to facilitate delivery. (Paragraphs 16, 50.) Holloway suggests adding an agent to improve the skin substantivity of the composition so it will not wash off. (Paragraph 78.) Utkhede is cited solely as evidence that Holloway’s titanium dioxide is water-insoluble. (Paragraph 601.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612